Citation Nr: 1135379	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-36 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a low back disability, diagnosed as degenerative disc disease and degenerative joint disease of the lumbar spine.

2.  Entitlement to service connection for a liver disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.D.




ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for a liver disorder and a low back disability.  Timely appeals were noted from that decision.

A hearing on these matters was held before the undersigned Veterans Law Judge sitting at the RO on March 30, 2010.  A copy of the hearing transcript has been associated with the file.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During his March 2010 hearing, the Veteran indicated that he wished to withdraw the appeal of his denial of service connection for a liver disorder.






CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran with regard to the issue of entitlement to service connection for a liver disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A.               § 7105(a); 38 C.F.R. § 20.200.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).

The record reflects that the Veteran perfected an appeal of an April 2009 rating decision that denied entitlement to service connection for a liver disorder.  The Veteran indicated on the record at his March 2010 hearing that he wished to withdraw his appeal with respect to this claim.  The Board finds that this statement qualifies as a valid withdrawal of the issue.  See 38 C.F.R. § 20.204.  Accordingly, this claim will be dismissed.


ORDER

The claim of entitlement to service connection for a liver disorder is dismissed.



REMAND

Review of the record reflects that there are outstanding records that may be relevant to the Veteran's appeal.  In January 2009, the Veteran indicated that he was receiving treatment from Dr. Robert Nentwitch in Richfield, Utah, for his low back disorder.  Although some records from Dr. Nentwitch were received when the Veteran submitted his workers' compensation records, no effort was made to gather a complete set of the Veteran's records directly from Dr. Nentwitch.  Moreover, during his March 2010 hearing, the Veteran testified that he had received treatment for a low back disorder in 1978 or 1979 from Dr. Joe Perry at Valley Hospital.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran also testified that he is treated for his disabilities at the VA Medical Center (VAMC) in Salt Lake City, and that he is receiving disability benefits from the Social Security Administration (SSA). The most recent records from VAMC Salt Lake City are dated August 2009, and the bases for the SSA's grant of disability benefits are unclear.  VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  Thus, this issue must be remanded so that the outstanding VA and SSA records may be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding treatment records from the Salt Lake City VA Medical Center dated from August 2009  the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Request from SSA all records associated with the Veteran's disability claim, including all disability determinations and all medical records considered in making those determinations.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any necessary authorization from the Veteran, contact Dr. Robert Nentwitch and request that all records of the Veteran's treatment for a low back disorder be provided for inclusion with the claims folder.  If such records are unavailable, a negative response should be obtained and the Veteran should be so notified.

4.  After obtaining any necessary authorization from the Veteran, contact Dr. Joe Perry and/or Valley Hospital, or the individual or organization holding their records, and request that all records of the Veteran's treatment for a low back disorder in 1978 or 1979 be provided for inclusion with the claims folder.  If such records are unavailable, a negative response should be obtained and the Veteran should be so notified.

5.  After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


